UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1231



In re: EDWARD DANE JEFFUS,

                    Petitioner.



 On Petition for Writ of Mandamus. (6:92-cr-00184-NCT-2; 1:16-cv-00085-NCT-JEP)


Submitted: July 12, 2018                                          Decided: July 18, 2018


Before NIEMEYER and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Edward Dane Jeffus, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Dane Jeffus petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on the 28 U.S.C. § 2255 (2012) motion that he filed on January 25,

2016. * He seeks an order from this court directing the district court to act. Our review of

the district court’s docket reveals that the district court dismissed Jeffus’ motion as

unauthorized and successive on June 4, 2018. Accordingly, because the district court has

recently decided Jeffus’ case, we deny the mandamus petition as moot. We grant leave to

proceed in forma pauperis. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




       *
         Jeffus filed a “Motion for Indicative Ruling,” which the district court construed as
a § 2255 motion. Although our review of the docket reveals that Jeffus subsequently filed
two additional § 2255 motions, he addresses only this January 25, 2016, motion in his
petition for writ of mandamus.

                                             2